Case 1:11-cr-00557-KAM Document 102 Filed 06/29/21 Page 1 of 2 PageID #: 320

                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201


                                                      June 29, 2021

By ECF

The Honorable Kiyo A. Matsumoto
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     United States v. Jaime Granados-Rendon, 11-CR-557 (KAM)

Dear Judge Matsumoto:

              This letter is to request that the status conference set for July 7, 2021 in the
above-captioned matter be adjourned for approximately 60 days and that speedy trial time
be excluded until that date.

                 As defense counsel has indicated in prior letters to the Court, the parties
are in the process of seeking records from Mexico. The government has obtained an
initial set of those records which were promptly produced to the defendant. However, the
records were not a complete set of the materials requested and, accordingly, the
government has submitted supplemental requests. The parties await the additional
materials. An adjournment will enable the additional time needed to collect the relevant
records and for defense to review those records in anticipation of potential motion
practice. The defense consents to this request.



                                                      Very truly yours,

                                                      JACQUELYN M. KASULIS
                                                      Acting United States Attorney

                                               By:               /s/
                                                      Jennifer M. Sasso
                                                      Assistant U.S. Attorney
                                                      (718) 254-6402
Case 1:11-cr-00557-KAM Document 102 Filed 06/29/21 Page 2 of 2 PageID #: 321




CC: James Branden, Esq. (by ECF)




                                     2
